United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3949
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District
      v.                                * of Nebraska.
                                        *
Ricardo Valdovinos,                     *      [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: July 27, 2004
                                Filed: July 30, 2004
                                 ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Ricardo Valdovinos challenges the sentence the district court* imposed after
Valdovinos pleaded guilty to possessing with intent to distribute approximately 500
grams or more of a mixture or substance containing methamphetamine, in violation
of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A). Valdovinos’s counsel has filed a brief under
Anders v. California, 386 U.S. 738 (1967), contending the court should have granted
Valdovinos safety-valve relief under U.S.S.G. § 5C1.2.


      *
       The Honorable Thomas M. Shanahan, United States District Judge for the
District of Nebraska.
       Contrary to counsel's view, the district court could not have granted safety-
valve relief in this case because Valdovinos did not submit to an interview with the
government. See U.S.S.G. § 5C1.2; United States v. Gutierrez-Maldonado, 328 F.3d
1018, 1019 (8th Cir. 2003) (per curiam). In a pro se submission filed after the notice
of appeal in this matter that we construe as a supplemental brief, Valdovinos appears
to raise a claim of ineffective assistance of counsel. This claim, however, is not
properly before the court. See United States v. Hughes, 330 F.3d 1068, 1069 (8th Cir.
2003).

       We find no nonfrivolous issues after having performed our independent review
under Penson v. Ohio, 488 U.S. 75, 80 (1988). We thus affirm the judgment of the
district court, we grant counsel’s motion to withdraw, and we deny Valdovinos’s
motion for new counsel.
                       ______________________________




                                         -2-